Citation Nr: 1133991	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-06 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to December 1957, and from August 1991 to December 1991.  He also served in the Army National Guard from August 1974 to February 1980, and in the Air National Guard from March 1986 to March 1992.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2007 and May 2010, the Board remanded the issue for further development.  The file has now been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran was exposed to acoustic trauma during service; he is presently diagnosed with a hearing loss disability for VA purposes; and the weight of the competent evidence is in relative equipoise on the question of whether his current hearing loss disability is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For periods of active duty for training and inactive duty for training, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  Smith v. Shinseki, No. 08-1667, 2010 WL 3222811 (August 17, 2010).  Rather, the claimant bears the burden of proof in establishing both that (1) the preexisting condition worsened (underwent a permanent increase in disability) during the period of active duty for training (or inactive duty for training), and (2) that the condition worsened beyond the natural progress of the disease.  Donnellan v. Shinseki, No. 07-2041 (November 17, 2010).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in showing that the Veteran has a current hearing loss disability for VA purposes due to acoustic trauma during his active service, as follows.  

First, the Veteran is shown to have been exposed to significant noise during his active duty service from April 1954 to December 1957.  He credibly wrote in his January 2004 VA Form 9 (substantive appeal) that he worked on the flight line without hearing protection during that time.  He explained further in a December 2007 testimonial statement indicating that his work on the flight line exposed him to trucks and aircraft noise.  His DD Form 214 confirms that the Veteran's military occupational specialty (MOS) during this period of active duty was 47230, APR GND & SPT EQP REPMN. 

Based on the above, the Board concludes that the Veteran was exposed to significant acoustic trauma during active service.  Indeed, his contentions of noise exposure are deemed credible and appear consistent with the circumstances of his service, as indicated in the available official service records.  See 38 U.S.C.A. § 1154(a).

The October 1957 separation examination reflects Whispered Voice testing that was 15 out of 15.  Nonetheless, a VA examiner more recently in August 2010 explained that Whispered Voice testing is not sensitive enough to identify high frequency hearing loss.  Thus, the Board finds that the October 1957 separation examination is not sufficiently probative evidence to constitute negative evidence weighing against the claim.  

Accordingly, the remaining question for consideration is whether the Veteran currently has a hearing loss disability for VA purposes etiologically related to the in-service acoustic trauma.  See Davidson, 581 F.3d at 1316.

Regarding current hearing loss for VA purposes, such was established upon VA audiometric testing in November 2004, August 2009, and August 2010.

Historically, while the Veteran has not expressly alleged that he has had continuous hearing loss since service separation, the record indicates longstanding complaints.  For example, in an August 1978 VA record, the Veteran indicated that he had undergone a hearing test two days earlier, related to a preemployment physical.  He had reportedly been informed of a hearing deficit for high frequency sounds.  (No audiological evaluation results were provided.)  The Board also notes a December 1984 VA treatment record, which reveals complaints of difficulty hearing.  While the reported duration of this problem was one year, as noted above, the file does indicate hearing complaints earlier in time.  

More recently, in May 2003, a private (non-VA) internist wrote a letter supporting the Veteran's claim.  He wrote that the Veteran was noted on review of records to have impaired hearing and worked on the flight line during active duty when hearing protection was not provided.  According to the internist, this "most definitely" should be considered service-connected.

In connection with his present claim, the Veteran underwent a VA/QTC examination in November 2004.  At that time, the Veteran complained of bilateral hearing loss since working on the flight line in 1956 without hearing protection.  He denied any exposure to loud noise except during service.  Audiometry testing showed hearing acuity meeting the standards set forth under 38 C.F.R. § 3.385.
The VA examiner opined that medical records from 1989 show hearing loss during the Veteran's National Guard service, although the medical records were not clear regarding the dates of the Veteran's service.  

In an addendum, the VA examiner opined that it is more likely than not that after reviewing the medical records from 1989, that the Veteran's hearing loss developed during his National Guard service from 1980 to 1992, where he had a history of noise exposure.  Other records in the file, however, reflect the Veteran's statements that he was not exposed to noise during such active guard service.  Thus, the factual predicate of that opinion appears to be inaccurate and as such, its probative value is limited.

Also pertinent in this case, a private doctor commented in a January 2007 letter that the Veteran "also apparently has some hearing loss, and again he did have prolonged exposure to loud noises."  

The Veteran also underwent a VA outpatient audiological evaluation in August 2009.  He complained of history of bilateral hearing loss with a history of noise exposure from the flight line during service.  Audiometry testing showed hearing loss meeting the requirements under 38 C.F.R. § 3.385.

Most recently, in August 2010, the Veteran underwent a second VA examination in connection with his present claim.  The VA examiner reviewed the Veteran's history of working on the flight line during service from 1954 to 1957, which involved exposure to aircraft noise without hearing protection.  The Veteran himself reported post-service noise exposure while working as a civilian again near a flight line.  Audiometry testing revealed hearing loss consistent with the standards of 38 C.F.R. § 3.385.

With regard to the etiology of the disorder, the VA examiner opined that there was insufficient evidence in the claims file to support the claim that hearing loss was due to in-service noise exposure.  The VA examiner explained that although the Veteran was exposed to noise from April 1954 to December 1957, the only testing done during that period of service was a Whispered Voice test, which was not sensitive enough to identify high frequency hearing loss.  The post-service hearing tests, beginning in February 1980 demonstrate bilateral hearing loss, but the Veteran worked in close proximity to a flight line during that time.  Additionally, the Veteran reported no noise exposure during his National Guard service from 1980 until 1992.  Due to the inadequate testing in 1957, followed by 17 years before hearing loss was documented with a history of occupational noise exposure beginning in 1974, it was not possible to rule out other causes for his hearing loss, such as the normal aging process or occupational noise exposure.  Therefore, the etiology of the Veteran's hearing loss could not be determined without resort to speculation.  

The Board finds, in summary, that this post-service evidence establishes a current hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  Moreover, while this evidence does not conclusively demonstrate that the Veteran's hearing loss disability is due to noise exposure during his active duty, the record is nevertheless in a state of relative equipoise in showing that the current hearing loss disability was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.385. 

Importantly in this regard, private doctors in May 2003 and January 2007 provided statements supporting the claim.  Moreover, while the November 2004 VA/QTC examiner directly related the Veteran's hearing loss disability to his National Guard service, that examiner indicated that it was unclear to him exactly when the Veteran's periods of active service were.  Thus, while he attributes the hearing loss to National Guard service, which in part would fall outside the scope of active service under 38 C.F.R. § 3.6, the lack of clarity in the opinion renders it less probative and thus it is not a basis for denying the claim.  Similarly, the August 2010 VA examiner's opinion is found to be nonprobative since the examiner relied on the absence of contemporaneous medical evidence and, in any event, did not provide any clear conclusions, either favorable or unfavorable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In light of the foregoing, by extending the benefit of the doubt to the Veteran, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


